DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.

Status of Claims
Applicant's amendments filed on 3 May 2022 have been entered.  Claims 1, 2, 5, 6, 9-12, and 15 have been amended.  No claims have been canceled.  Claims 16-18 have been added.  Claims 1-18 are still pending in this application, with claims 1, 5, and 9 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dilts et al. (US Pub. 2020/0401623), hereinafter Dilts, in view of Krajec et al. (US Pub. 2014/0019879), hereinafter Krajec.
Regarding claim 1, Dilts discloses a computer-implemented method for network visualization of data, the method comprising: creating, by a processor, a graph data model of the data, wherein the data is from a data source that is a single table structure (Fig. 12; Paragraph [0023]: FIG. 12 is a block diagram illustrating an example computing device that is arranged for generating, customizing, and/or interacting with visualizations; Paragraph [0026]: Diagrams representing source data may be generated manually or automatically. Manually generating diagrams and other visualizations can be time-consuming, tedious, and/or prone to user error. Automatically generating diagrams can be less time-consuming, less tedious, and/or less prone to user error than manually generating diagrams. However, applications to automatically generate diagrams from source data may be source-dependent, e.g., such applications may be limited to use with a particular type or format of source data, and/or may be limited to generating only one specific type of diagram; Paragraphs [0083]-[0085]: the data collection 600A may include hierarchical relationships between the nodes. In some embodiments, the edges may be based on a single piece of data in the data source. In other embodiments, the edges may be based on multiple pieces of data in the data source. As an example, the data in the data source may include a comma separated list including teams and an individual (e.g., a single piece of data in the data source) that belongs to the teams… data collection 600A may include graph data in a standardized format. In some embodiments, the data collection 600A may be generated by converting at least a portion of the data of the data source from a non-standardized graph format to the standardized graph format as discussed elsewhere in the present disclosure. In these and other embodiments, the data collection 600A may be generated by converting at least a portion of the data of the data source from a tabular format to the standardized graph format…data collection 600B may include tabular data of an organization which may be the same as or different from the organization of the data collection); creating, by the processor, one or more groups based on one or more qualitative data mappings (Paragraphs [0056]-[0058]: the concrete layout may specify a custom set of one or more graphical objects in the visualization for a subset of the data objects and/or graph objects in the data source. In at least one embodiment, the custom set of one or more graphical objects in the visualization may be specified in the concrete layout responsive to receiving input, e.g., from a user, effective to alter the default set to the custom set for the subset of the data objects and/or graph objects in the data source. The customization may be provided for individual data objects and/or graph objects in the data source and/or for classes or groups of data objects and/or graph objects in the data source by using conditional customization…in a visualization with an organizational chart visualization type, if a connector or other graphical object that connects an employee to the employee's manager or supervisor is modified to connect the employee to a different manager, supervisor, or other entity, this may indicate that the user desires to change the employee's manager or supervisor. As another example, in a visualization with a container chart visualization type, assume containers represent different groups or teams, with different boxes or text within each container representing members of the corresponding group or team; if a box or text representing a specific member of one group or team is moved by a user from a first container of a first group or team to a different second container of a second group or team, this may indicate the user desires to change the specific member from being on the first group or team to being on the second group or team); creating, by the processor, one or more statistical summaries based on one or more quantitative data mappings (Fig. 7; Fig. 8; Paragraphs [0092]-[0095]: graph data 700 illustrated in FIG. 7 is provided as example graph data 700. The graph data 700 and/or other suitable graph data may be used to generate visualizations having any suitable visualization type, such as organizational chart (e.g., hierarchical organizational chart, matrix organizational chart, flat organizational chart), container, mind map, abstraction layer, logical network diagram, flowchart, supply chain process map, concept map, swim lane charts, or other suitable visualization type…At block 804 (“Convert The Data Of The Data Source To A Standardized Graph Format”), the data of the data source may be converted to a standardized graph format. For example, the tabular data in the data of the data source may be converted to graph data in the standardized graph format. As another example, the graph data in the non-standardized graph format may be converted to graph data in the standardized format (e.g., formatting issues such as loops may be removed). In some embodiments, the converted data of the data source in the standardized graph format may be called a derived graph and/or an in memory graph; Paragraph [0111]: the method 800 may further include, receiving input effective to gather information via a user interface displaying the visualization. For example, the input may indicate that the user wants to know how many employees in the visualization report to a particular manager. The number of nodes that represent employees that report to the particular manager may be determined by counting the number of nodes that are related to the node representing the particular manager using the edges in the visualization); computing, by the processor, visual representations of the one or more quantitative mappings and the one or more qualitative mappings (Fig. 2; Fig. 9; Paragraph [0040]: FIG. 2 illustrates various example visualizations 200A, 200B, 200C, 200D (hereinafter collectively “visualizations 200”) with various example visualization types, arranged in accordance with at least some embodiments described herein. The visualization 200A has a mind map visualization type that organizes information in a hierarchical manner to show relationships among pieces of a whole. The visualization 200B has a container visualization type in which visualization 200C has an abstraction layers visualization type that may, e.g., generalize conceptual models or algorithms with increasing order of complexity in one direction and increasing order of abstraction in the other direction, as indicated by the arrows 202, 204. The visualization 200D has a hierarchical organizational chart visualization type that shows the structure of an organization and the relationships and relative ranks of its parts and positions/jobs, where every entity in the organization, except one in this example, is subordinate to a single other entity. More generally, the visualizations that may be generated according to embodiments described herein may have any suitable visualization type, such as organizational chart (e.g., hierarchical organizational chart, matrix organizational chart, flat organizational chart), container, mind map, abstraction layer, logical network diagram, flowchart, supply chain process map, concept map, or other suitable visualization type; Paragraphs [0115]-[0119]: selected visualization type may be associated with a contract. Each of the different visualization types may be associated with a corresponding specific contract of multiple contracts. Each contract may include a corresponding schema that specifies a set of data fields and one or more relationships between data fields in the set to generate and display a corresponding visualization having a corresponding visualization type. Block 902 may be followed by block 904…block 906 (“Display The Visualization Of The At Least Some Data Of The Data Source Based On The Contract, The Displayed Visualization Having The Selected Visualization Type”), the visualization of the at least some data of the data source is displayed based on the contract, where the displayed visualization has the selected visualization type. Displaying the visualization of the at least some data based on the contract may include displaying graphical objects representing data objects and/or graph objects of the data source to reflect relationships specified by the contract); establishing, by the processor, a plurality of node positions based on relationships between nodes and level constraints, the plurality of node positions appended to the graph data model (Fig. 2; Fig. 7; Paragraph [0040]: FIG. 2 illustrates various example visualizations 200A, 200B, 200C, 200D (hereinafter collectively “visualizations 200”) with various example visualization types, arranged in accordance with at least some embodiments described herein. The visualization 200A has a mind map visualization type that organizes information in a hierarchical manner to show relationships among pieces of a whole. The visualization 200B has a container visualization type in which visualization 200C has an abstraction layers visualization type that may, e.g., generalize conceptual models or algorithms with increasing order of complexity in one direction and increasing order of abstraction in the other direction, as indicated by the arrows 202, 204. The visualization 200D has a hierarchical organizational chart visualization type that shows the structure of an organization and the relationships and relative ranks of its parts and positions/jobs, where every entity in the organization, except one in this example, is subordinate to a single other entity. More generally, the visualizations that may be generated according to embodiments described herein may have any suitable visualization type, such as organizational chart (e.g., hierarchical organizational chart, matrix organizational chart, flat organizational chart), container, mind map, abstraction layer, logical network diagram, flowchart, supply chain process map, concept map, or other suitable visualization type; Paragraphs [0100]-[0101]: node structure may indicate what information is to be included or obtained for each node in the visualization. The edge structure may indicate what type of relationships between nodes may be displayed in the visualization. In addition, in some embodiments, the edge structure may indicate a number of edges that may connect to each node. Further, the structural constraints may indicate limitations on a layout of the visualization. In some embodiments, the structural constraints may indicate that the graph data and/or corresponding visualization is not to include loops. For example, the graph data that includes a loop may be transformed to a tree graph format and one or more edges that are part of the loop may be deleted or otherwise removed. As another example, the structural constraints may indicate what type of nodes may be positioned beneath other types of nodes in the visualization (e.g., type A nodes are to be beneath type B nodes)… an example, with reference to FIG. 7, as discussed above, the first graph data 700A may include a loop connecting node 713A to itself. The contract associated with the visualization may specify that data of the data source is to be in a tree format (e.g., no loops are to be included in the graph data). Accordingly, the edge 715C may be deleted or otherwise removed from the first graph data 700A to obtain the second graph data 700B. Referring back to FIG. 8, as another example, the corresponding contract may indicate that an Org chart visualization is to include nodes representing each manager in a company, edges representative of a reporting hierarchy for each manager, and that no loops are to be included in the visualization); and rendering, by the processor, a graph visualization of the data (Fig. 8; Paragraphs [0108]-[0109]: block 808 (“Generate A Node List”), a node list may be generated. A node list operation may be applied to the filtered graph data to output, e.g., a team assignment of every employee that reports to the particular manager. In some embodiments, the node list may be generated based on the derived graph (e.g., the converted data of the data source in the standardized graph format) and any filters that have been applied to the derived graph. In these and other embodiments, the node list may include each node from the derived graph that matches the filter. In some embodiments, a list of nodes in a tabular format may be generated to include nodes from the filtered data. Alternatively, the graph data may not be filtered or may be in a format that is compatible with the visualization and block 804 may be omitted. Block 808 may be followed by block 810); wherein: the graph visualization comprises: edges, the edges representing connecting links between the nodes (Fig. 3; Paragraphs [0051]-[0057]: FIG. 3 additionally illustrates contract maps 304, 306 to map data from the data collections 302 to the contracts 300. Each contract map 304, 306 may include one or more pointers to data of a data source, e.g., to data of one or both of the data collections 302 in these examples. In particular, the contract map 304 includes pointers 304A, 304B, and 304C and the contract map 306 includes pointers 306A, 306B. The pointers 304A, 304B, 304C, 306A, 306B point to the appropriate data of the data source(s) 302 to satisfy the corresponding contract 300…custom set of one or more graphical objects in the visualization may be customized and different in at least one respect compared to the default set of one or more graphical objects in the visualization, although there may be some overlap between the custom set and the default set. For example, the default set of one or more graphical objects in the visualization may include an outline with a specific shape, color, line type (e.g., solid, dashed, dot-dash, etc.)).
	Dilts does not explicitly disclose a visual representation of attributes of each of the nodes and each of the edges, the visual representation comprising at least one of: edge color gradient, edge gradient direction and edge thickness.
	However, Krajec teaches network visualization of data (Fig. 1; Abstract; Paragraph [0169]), further comprising a visual representation of attributes of each of the nodes and each of the edges, the visual representation comprising at least one of: edge color gradient, edge gradient direction and edge thickness (Fig. 1; Figs. 7-9; Abstract: the edges may display the number of messages, quantity of data, or other metric by showing the edges as wider or thinner, or by changing the color of the displayed edge. The nodes may be illustrated with different colors, size, or shape to show different aspects. Some embodiments may have a mechanism for storing and playing back changes to the graph over time; Paragraph [0070]: edges corresponding to the messages may be modified using different thicknesses, colors, or other visual elements to illustrate one or more of the aggregated parameters). Krajec teaches that this will allow for illustration of different parameters between edges (Paragraphs [0058]-[0073]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dilts with the features of a visual representation of attributes of each of the nodes and each of the edges, the visual representation comprising at least one of: edge color gradient, edge gradient direction and edge thickness as taught by Krajec so as to allow for illustration of different parameters between edges as presented by Krajec.
Regarding claim 2, Dilts, in view of Krajec teaches the method of claim 1, Dilts discloses further comprising: creating, by the processor, a plurality of swim lanes based on the level constraints, one or more labels and a layout (Fig. 2; Fig. 7; Paragraph [0092]: graph data 700 illustrated in FIG. 7 is provided as example graph data 700. The graph data 700 and/or other suitable graph data may be used to generate visualizations having any suitable visualization type, such as organizational chart (e.g., hierarchical organizational chart, matrix organizational chart, flat organizational chart), container, mind map, abstraction layer, logical network diagram, flowchart, supply chain process map, concept map, swim lane charts, or other suitable visualization type; Paragraphs [0099]-[0102]: graph constraints may include node structure, edge structure, and/or structural constraints of the visualization. For example, the absence of loops may be a structural constraint imposed on the graph data. The data of the data source may be converted (e.g., transformed) to meet the graph constraints specified in the corresponding contract…node structure may indicate what information is to be included or obtained for each node in the visualization. The edge structure may indicate what type of relationships between nodes may be displayed in the visualization. In addition, in some embodiments, the edge structure may indicate a number of edges that may connect to each node. Further, the structural constraints may indicate limitations on a layout of the visualization…the corresponding contract associated with the data collection 600A may specify that the node labeled as Individual 1 is to be representative of a Chief Executive Officer (CEO), the node labeled Individual 2 is to be representative of a Chief Technology Officer (CTO), and that the node labeled as Individual 3 is to be representative of a Chief Financial Officer (CFO) of the company. In addition, the contract associated with the data collection 600A may indicate that each node is to include the First Name, the Last Name, and the Job Title of the employee represented by the corresponding node. Returning to FIG. 8, the graph objects of the graph data in the standardized graph format may be mapped to the corresponding contract such that the corresponding contract is satisfied. The mapping may be performed by or using a corresponding contract map, such as, e.g., any of the contract maps 304, 306, 404 or other contract maps described herein).
Regarding claim 3, Dilts, in view of Krajec teaches the method of claim 1, Dilts discloses further comprising: manipulation, via a graphical user interface, the graph visualization by a user (Paragraph [0106]: a user may select a filtering option included in a menu in a user interface for filtering the information in the graph data to modify the data of the data source included in the visualization. In these and other embodiments, the filtering of the information from the graph data may be performed based on the relationships indicated by the edges in the visualization; Paragraphs [0111]-[0115]: the method 800 may further include, receiving input effective to gather information via a user interface displaying the visualization. For example, the input may indicate that the user wants to know how many employees in the visualization report to a particular manager. The number of nodes that represent employees that report to the particular manager may be determined by counting the number of nodes that are related to the node representing the particular manager using the edges in the visualization… a user may select a specific visualization and/or a specific visualization type from a drop-down menu in a user interface. The selected visualization type may be associated with a contract. Each of the different visualization types may be associated with a corresponding specific contract of multiple contracts. Each contract may include a corresponding schema that specifies a set of data fields and one or more relationships between data fields in the set to generate and display a corresponding visualization having a corresponding visualization type; Paragraph [0149]: the method 1100 may further include providing a set of one or more interactions with the visualization that allow configuring the visualization without editing the at least some data of the data source. For example, drop-down arrows or other user interface elements may be provided to selectively display or hide one or more portions of the visualization. Accordingly, in at least one embodiment, providing the set of one or more interactions with the visualization that allow configuring the visualization without editing the at least some data of the data source may include providing one or more user interface elements that allow a user to select whether one or more portions of the visualization are visible in the visualization).
Regarding claim 4, Dilts, in view of Krajec teaches the method of claim 1, Dilts discloses further comprising customization of mappings (Fig. 11; Paragraph [0127]: FIG. 10 is a flowchart of a method 1000 to customize a visualization of data from a data source based on a contract, arranged in accordance with at least one embodiment described herein. The method 1000 may be programmably performed or controlled by a processor in, e.g., a computer and/or server that executes a browser, visualization application, and/or other application to customize visualizations; Paragraph [0136]-[0138]: the method 1000 may further include, prior to displaying the visualization, receiving input effective to select the visualization type of multiple different visualization types to apply to the visualization and mapping at least some data of the data source to the contract such that the contract is satisfied. As another example, the method 1000 may further include receiving input effective to alter a third graphical object of the multiple graphical objects of the visualization, the alteration implicating a change to a third data object and/or the third graph object of the at least some data of the data source; and altering the third data object and/or the third graph object at the data source consistent with the alteration to the third graphical object of the visualization… FIG. 11 is a flowchart of a method 1100 to interact with a visualization of data from a data source based on a contract, arranged in accordance with at least one embodiment described herein. The method 1100 may be programmably performed or controlled by a processor in, e.g., a computer and/or server that executes a browser, visualization application, and/or other application to customize visualizations. In an example implementation, the method 1100 may be performed in whole or in part by the server 502 and/or the client device 504 of FIG. 5… At block 1102 (“Map At Least Some Data Of A Data Source To A Contract Such That The Contract Is Satisfied”), at least some data of a data source may be mapped to a contract such that the contract is satisfied. In some embodiments, the contract may specify that the data of the data source be in a graph format. In other embodiments, the contract may specify that a first portion of the data of the data source be in a graph format and a second portion be in a tabular format. The data source may include, e.g., any of the data sources 102, 104, 106, 510 or other data sources described herein. The contract may include, e.g., any of the contracts 120, 122, 124, 300, 402 or other contracts described herein. The mapping may be performed by or using a corresponding contract map, such as, e.g., any of the contract maps 304, 306, 404 or other contract maps described herein. In at least one embodiment, at least some data of the data source may not have at the data source a schema or shape that matches the corresponding schema or shape of the contract until the at least some data of the data source is mapped to the contract. Mapping at least some data of the data source to the contract at block 1104 may include identifying multiple specific data from multiple different data collections extracted from the data source. When combined, the multiple specific data from the multiple different data collections may form a set of data having a structure necessary to produce a visualization).
Regarding claim 5, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor and memory, which are disclosed by Dilts, Fig. 12; Paragraph [0151]: FIG. 12 is a block diagram illustrating an example computing device 1200 that is arranged for generating, customizing, and/or interacting with visualizations, arranged in accordance with at least one embodiment described herein. In a basic configuration 1202, the computing device 1200 typically includes one or more processors 1204 and a system memory 1206. A memory bus 1208 may be used to communicate between the processor 1204 and the system memory 1206); thus they are rejected on similar grounds.
Regarding claim 6, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 7, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 8, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer-readable storage medium, which is disclosed by Dilts, Fig. 12; Paragraph [0155]: system memory 1206, the removable storage devices 1236, and the non-removable storage devices 1238 are examples of computer storage media or non-transitory computer-readable media. Computer storage media or non-transitory computer-readable media includes RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVDs) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other non-transitory medium which may be used to store the desired information and which may be accessed by the computing device 1200. Any such computer storage media or non-transitory computer-readable media may be part of the computing device 1200); thus they are rejected on similar grounds.
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 13, Dilts, in view of Krajec teaches the method of claim 1, Dilts discloses wherein the visualization representation is a visualization type that is a hierarchical network or a tree diagram (Fig. 2; Paragraph [0040]: visualization 200A has a mind map visualization type that organizes information in a hierarchical manner to show relationships among pieces of a whole. The visualization 200B has a container visualization type in which visualization 200C has an abstraction layers visualization type that may, e.g., generalize conceptual models or algorithms with increasing order of complexity in one direction and increasing order of abstraction in the other direction, as indicated by the arrows 202, 204. The visualization 200D has a hierarchical organizational chart visualization type that shows the structure of an organization and the relationships and relative ranks of its parts and positions/jobs, where every entity in the organization, except one in this example, is subordinate to a single other entity. More generally, the visualizations that may be generated according to embodiments described herein may have any suitable visualization type, such as organizational chart (e.g., hierarchical organizational chart, matrix organizational chart, flat organizational chart), container, mind map, abstraction layer, logical network diagram, flowchart, supply chain process map, concept map, or other suitable visualization type; Paragraphs [0098]-[0101]: the data of the data source may include cycles or multiple parents of single nodes and the standardized graph format may be a tree format (e.g., a contract may indicate that the data of the data source is to be in a tree format). One or more edges and/or nodes may be removed from the data of the data source to remove the cycles and the multiple parents of the single nodes to cause the data of the data source to be in the standardized graph format. As another example, the data of the data source may include multiple root nodes and the standardized graph format may be a single tree format. An additional root node (e.g., a higher-level root node) with edges connecting the additional root node to each of the root nodes may be added to the data of the data source to cause the data of the data source to be in a single tree format (e.g., the standardized graph format)… with reference to FIG. 7, as discussed above, the first graph data 700A may include a loop connecting node 713A to itself. The contract associated with the visualization may specify that data of the data source is to be in a tree format).
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 13; thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 13; thus they are rejected on similar grounds.
Regarding claim 16, Dilts, in view of Krajec teaches the method of claim 1, Dilts discloses wherein the visual representation further comprises categorical node colors and node shapes (Paragraph [0057]: the default set of one or more graphical objects in the visualization may include an outline with a specific shape, color, line type (e.g., solid, dashed, dot-dash, etc.), and line weight and text of a specific font, size, and color. In comparison, at least one of the foregoing outline shape, outline color, outline line type, outline line weight, text font, text size, and/or text color may be different for the custom set of one or more graphical objects in the visualization).
 Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 16; thus they are rejected on similar grounds.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 16; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613